Evans, P. J.
1. The evidence did not warrant an instruction on the law of voluntary manslaughter.
2. Where the legal principles embodied in the Penal Code, § 70, relating to the law of self-defense, were contained in an instruction concretely applying these principles to the facts of the case, a new trial is not required because the court failed to give further instructions on the law of self-defense, in the statutory language.
3. Where testimony relating to a dying declaration of the decedent is ■received in evidence, and no objection' is made thereto, it is not error for the court to give in charge to the jury the legal principles applicable to dving declarations.
4. The evidence was sufficient to support the verdict.

Judgment affirmed.


All the Justices eoneur.